DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 12/20/2019.
Claims 2-20 are currently pending.

Election/Restriction
3.	This office action is in response to the amendment received on 12/20/2021.
	Claims 2-20 are pending and have been examined on the merits.
	After careful consideration, examiner found applicant’s remarks on page 2, persuasive, therefore the restriction requirement of the claims is withdrawn, claims 2-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim recites in part “wherein the distal leg portion and the proximal leg portion are configured to have a D-shaped deformed configuration” in line 7-8 renders the claim indefinite because it is unclear what applicant means by D-shaped deformed configuration. Firstly, what determines a “D” shape? There are no defined boundaries as to what a “D” should be or look like. Secondly, what does a “D-shaped deformed configuration” mean? Does it mean that it is deformable? Because of the above unclarities, the claim is rendered indefinite. For examination purposes, as best understood, the Office has interpreted the above recitation to mean any shape that has a bulge/bend or can be interpreted to have the slightest visual representation of a D shape.
Regarding claim 6, the claim recites in part “wherein the distal leg portion and the proximal leg portion are configured to have a D-shaped deformed configuration” in line 13-14 renders the claim indefinite because it is unclear what applicant means by D-shaped deformed configuration. Firstly, what determines a “D” shape? There are no defined boundaries as to what a “D” should be or look like. Secondly, what does a “D-shaped deformed configuration” mean? Does it mean that it is deformable? Because of the above unclarities, the claim is rendered indefinite. For examination purposes, as best understood, the Office has interpreted the above recitation to mean any shape that 
Regarding claim 18, the claim recites in part “wherein pivotable movement of the articulation member causes movement of first articulation link…” in lines 3-4, which renders the claim because it is unclear if (A) the articulation member causes the movement of the articulation links or (B) if the articulation links causes the pivotable movement of the articulation member as described (in [0094] " In use, movement of the first articulation link 120 in one direction as indicated by arrow "A" in FIG. 34 causes the articulation member 123 to pivot about the housing post 312 and effect movement of the second articulation link 122 in a second direction as indicated by arrow "B"). Clarification is required. For examination purposes, the claim will be interpreted as best understood.
Regarding claim 19, the claim recites in part “wherein the distal leg portion and the proximal leg portion are configured to have a D-shaped deformed configuration” in line 7-8 renders the claim indefinite because it is unclear what applicant means by D-shaped deformed configuration. Firstly, what determines a “D” shape? There are no defined boundaries as to what a “D” should be or look like. Secondly, what does a “D-shaped deformed configuration” mean? Does it mean that it is deformable? Because of the above unclarities, the claim is rendered indefinite. For examination purposes, as best understood, the Office has interpreted the above recitation to mean any shape that has a bulge/bend or can be interpreted to have the slightest visual representation of a D shape.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-8, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marczyk et al. (US 20150173748).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claim 2, Marczyk teaches A surgical staple (100) and pusher assembly (130, Figs. 2-4) comprising: a surgical staple (100) having a distal leg portion (104) and a proximal leg portion (102, Fig. 2), the distal leg portion including first (119) and second ends (112) and a curved body (104) extending between the first and second ends (Figs. 2-3), the first end of the distal leg portion including a tapered tip (119), the proximal leg portion including first and second ends (108, 106), the second end of the proximal leg portion including a blunt tip (108), the second end of the distal leg portion coupled to the first end of the proximal leg portion (Fig. 3 shows that they are integrally coupled to each other at the bend, 112),
 wherein the distal leg portion and the proximal leg portion are configured to have a D-shaped deformed configuration (Figs. 2-3, [0056]); and a pusher (130) including a body defining a channel (176, 180, 178) and a slot (slot into which 164 slots into), wherein the channel (176, 180, 178) receives the proximal leg portion (102) of the surgical staple (100) to support the surgical staple on the pusher (130) and the slot (slot into which 164 slots into) is configured to receive a pivot member (164) to facilitate rotation of the pusher about the pivot member (Fig. 7) [0062].
Marczyk further discloses:
Regarding claims 3, wherein the slot is defined by a curved surface that facilitates rotation of the pusher about the pivot member (164, Fig. 6).
Regarding claims 4, wherein the proximal leg portion of the surgical staple (102, Fig. 2) includes a recessed portion (110) and the channel (176, 180, 178) defined in the 
Regarding claim 5, wherein the pusher (130) includes a distal end and the channel is defined in the distal end of the pusher such that the surgical staple is supported within the channel distally of the pusher (Fig. 7).
Regarding claim 6, Marczyk teaches a surgical stapler (Figs 1) comprising: 
a shaft portion (14) having a distal end portion; 
a tool assembly (120) supported on a distal end of the shaft portion (14), the tool assembly (120) including an anvil (124) and a cartridge assembly (122), the cartridge assembly (122) including a cartridge body (Fig. 4, 126) defining a plurality of staple pockets (128), and a surgical staple (100) and pusher assembly (130) received within each of the plurality of staple pockets (128), and each of the surgical staple (100) and pusher assemblies (130) including:
surgical staple (100) and pusher assembly (130, Figs. 2-4) comprising: a surgical staple (100) having a distal leg portion (104) and a proximal leg portion (102, Fig. 2), the distal leg portion including first (119) and second ends (112) and a curved body (104) extending between the first and second ends (Figs. 2-3), the first end of the distal leg portion including a tapered tip (119), the proximal leg portion including first and second ends (108, 106), the second end of the proximal leg portion including a blunt tip (108), the second end of the distal leg portion coupled to the first end of the proximal leg portion (Fig. 3 shows that they are integrally coupled to each other at the bend, 112),
 wherein the distal leg portion and the proximal leg portion are configured to have a D-shaped deformed configuration (Figs. 2-3, [0056]) and a pusher (130) including a 
a drive assembly (184) having a working member (188) that is configured to move through the tool assembly (120) to effect rotatable movement of each of the pushers (130, [0066] and Figs. 7-8) within a respective one of the staple pockets (128), wherein rotatable movement of each of the pushers ejects the staple from the respective staple pocket of the cartridge body ([0066], Figs. 7).
Regarding claim 7, wherein the cartridge body includes a pivot member (132 and/or 136) supported within each of the plurality of staple receiving slots, each of the pushers being rotatably supported on a respective one of the pivot members within a respective one of the plurality of staple receiving slots (132 and/or 136, Figs. 5-6).
Regarding claim 8, wherein each of the staple pockets (128) includes a circular wall (138), each of the circular walls slidably supporting a respective one of the pushers (130).
Regarding claim 14, wherein each of the staples (100 of Marczyk) includes a single tissue penetrating leg portion (119 of Marczyk).
Regarding claim 15, wherein each of the plurality of staple pockets (128) is defined by a circular wall (Fig. 4) and the single tissue penetrating leg portion is curved and is configured to slide along the circular wall defining the respective staple pocket (Fig. 7).

Regarding claim 17, wherein the cartridge assembly includes a cartridge channel that supports the cartridge body, the surgical stapler further including first and 
Regarding claim 18, further including a pivotal articulation member interconnecting the first articulation link to the second articulation link, wherein pivotal movement of the articulation member causes movement of the first articulation link in one direction and effects movement of the second articulation link in an opposite direction.

Regarding claim 19, Marczyk teaches A surgical staple (100) and pusher assembly (130, Figs. 2-4) comprising: a surgical staple (100) having a distal leg portion (104) and a proximal leg portion (102, Fig. 2), the distal leg portion including first (119) and second ends (112) and a curved body (104) extending between the first and second ends (Figs. 2-3), the first end of the distal leg portion including a tapered tip (119), the proximal leg portion including first and second ends (108, 106), the second end of the proximal leg portion including a blunt tip (108), the second end of the distal leg portion coupled to the first end of the proximal leg portion (Fig. 3 shows that they are integrally coupled to each other at the bend, 112), wherein the distal leg portion and the proximal leg portion are configured to have a D-shaped deformed configuration (Figs. 2-3, [0056]).
Regarding claim 20, wherein the proximal leg portion (102) of the surgical staple (100) includes a recessed portion (@110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 20150173748) in view of Knodel (US 8261958).
Regarding claim 9, Marczyk teaches essentially all the elements of claim 6.

Knodel in a related invention, teaches and shows a cartridge body (8) defines at least two rows of staple pockets (10) and at least one channel (32) that extends between the at least two rows of staple pockets (1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marczyk to have a cartridge body with at least two rows and a channel as taught by Knodel, in order to support several rows staples, therefore allowing for more usage of the stapler during surgical procedure in a single use.
Regarding claim 10, further including a sled (186 of Marczyk) configured to translate through the at least one channel (“A” of Marczyk or 32 of Knodel), the sled (186) including at least one cam (192 of Marczyk) that is positioned to sequentially engage the pushers to effect rotatable movement of the pushers within the cartridge body (Fig. 4 of Marczyk).
Regarding claim 11, further including a sled (186 of Marczyk) configured to translate through the at least one channel (“A” of Marczyk or 32 of Knodel), the sled (186) including at least one cam (192 of Marczyk) that is positioned to sequentially engage the pushers to effect rotatable movement of the pushers within the cartridge body (Fig. 4 of Marczyk).
Regarding claim 12, wherein each of the pushers (130 of Marczyk ) is positioned to extend into the at least one channel of the cartridge body such that 
Regarding claim 13, wherein the at least two rows of staple pockets (as modified by Knodel above) includes four rows of staple pockets (Fig 1 of Knodel) and the at least one cam includes two cams ([0065] of Marczyk). (Also Knodel teaches wherein the atleast on cam includes two cams, Fig. 1 element 30).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 20150173748) in view of Aranyi (US 20140263546).
Regarding claim 16, Marczyk teaches essentially all the elements of claim 1.
Marczyk does not expressly disclose, wherein the working member of the drive assembly has an I-beam configuration including an upper beam and a lower beam, the upper and lower beams being engageable with the anvil and the cartridge assembly to progressively clamp tissue as the working member moves through the tool assembly.
Knodel in a related invention, teaches wherein the working member of the drive assembly (103) has an I-beam configuration (Fig. 3b and [0045]) including an upper beam (118a) and a lower beam (118b), the upper and lower beams being engageable with the anvil and the cartridge assembly to progressively clamp tissue as the working member moves through the tool assembly [0045].
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to modify the invention of Marczyk to include  a working member with an I-beam configuration as taught by Aranyi.  Doing so . 

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 20150173748) in view of Kostrzewski (US 20150230793).
Regarding claim 17, Marczyk teaches essentially all the elements of claim 1 including wherein the cartridge assembly (122) includes a cartridge channel (Fig. 4), the cartridge channel supporting the cartridge body (126),
Marczyk does not expressly disclose, the surgical stapler further including first and second articulation links, each of the first and second articulation links having a distal end operatively connected to a proximal end of the cartridge channel, the first and second articulation links being axially movable in opposite directions to pivot the tool assembly in relation to the shaft portion.
Kostrzewski does not expressly disclose, the surgical stapler further including first (120) and second articulation links (122), each of the first and second articulation links having a distal end operatively connected to a proximal end of the cartridge channel (Fig. 35), the first and second articulation links being axially movable in opposite directions to pivot the tool assembly in relation to the shaft portion ([0084]-[0085] and [0012].
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to modify the invention of Marczyk to 
Regarding claim 18, further including a pivotable articulation member (123) interconnecting the first articulation link (120) to the second articulation link (122), wherein movement of the first articulation link in one direction causes pivotable movement of the articulation member (123) to causes movement of the second articulation link in a direction opposite to the movement of the first articulation link ([0084]-[0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731